Citation Nr: 0707735	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  What evaluation is warranted from June 5, 2000 for post 
traumatic stress disorder (PTSD)?  

2.  What evaluation is warranted from December 20, 1999 
through August 29, 2002 for chloracne?

3.  What evaluation is warranted from August 30, 2002 for 
chloracne?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

TTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection and the 
currently assigned ratings.  

In March 2006 the veteran appeared at a Board hearing and 
testified regarding his symptomatology.  A transcript is of 
record.


FINDINGS OF FACT

1.  Since June 5, 2000,  the veteran's PTSD has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity.  

2.  From December 20, 1999 to August 30, 2002, the veteran's 
skin disorder was manifested by disability affecting a large 
area, but not by marked disfigurement, constant exudation, 
constant itching or extensive lesions. 

3.  Since August 30, 2002, the veteran's chloracne has not 
been manifested by deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and 
neck.




CONCLUSIONS OF LAW


1.  Since June 5, 2000, the criteria for entitlement to an 
initial rating greater than 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for an 10 percent rating for chloracne from 
December 20, 1999 to August 29, 2002 have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.118, 
Diagnostic Code 7806 (2002).
 
 
3.  The criteria for an evaluation in excess of 10 percent 
for initial disability rating for chloracne at any time 
during the appellate period have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 
7829 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in a February 2004 supplemental statement of the 
case, and in January 2006 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in an October 2005 supplemental statement of 
the case.  April 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date and 
disability rating for the disability on appeal.
 
Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board acknowledges that complete notice did not occur prior 
to the rating decision at issue.  The February 2004 
supplemental statement of the case and the January 2006 
correspondence, however, cure that error.  Moreover, the 
veteran has had an ample opportunity to participate in the 
adjudication of his claims, and his claims were readjudicated 
in the October 2005 supplemental statement of the case.  
Hence, VA has complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding its duty to 
notify the appellant.  The veteran has been afforded every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  The remedial actions 
taken by VA cured any error in the timing of notice. 


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.



Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the ratings assigned for chloracne 
and PTSD.  He essentially is asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 199 (1999).

I.    What evaluation is warranted from June 5, 2000 for post 
traumatic stress disorder?  

Background and Analysis

In a February 2003 rating decision, the RO granted service 
connection for post traumatic stress disorder and assigned a 
30 percent disability evaluation effective June 5, 2000.

The service medical records indicated complaints of 
nervousness and stress.  The veteran was diagnosed with 
anxiety during one evaluation.  The veteran's separation 
examination notated job-related depression and anxiety.

In January 2001, the veteran contacted VA and requested to be 
evaluated and treated for PTSD.  The veteran reported 
suffering from nightmares about Vietnam and waking up in a 
cold sweat about twice a month.  The veteran stated that most 
of his stress was related to his attempts to correct his 
military discharge records which he had been working on for 
many years.  He expressed frustration with how his military 
retirement papers were erroneous.  The veteran reported that 
he had been depressed in the past.  Mental status examination 
revealed the veteran to be cooperative have a goal directed 
thought process.  His affect was appropriate, there were no 
suicidal or homicidal intentions, and no psychotic symptoms.  
His cognition was grossly intact.  The examiner opined the 
veteran presented with symptoms of PTSD.  

In February 2003, the veteran underwent a VA examination.  
The examiner notated there was a brief evaluation for PTSD in 
2001.  At that time, a diagnosis of PTSD was made but the 
veteran did not remain in the program for further workup.  
The veteran reported he was a combat medic and had to care 
for grievously or fatally wounded men in the field, and that 
he suffered from survivor guilt.  The veteran also reported 
that he was shaken and embittered by being forced to retire 
early from the military and having his medals taken from him.  
The veteran stated he experienced sleep disturbances, 
survivor guilt, nightmares, and intrusive daytime thoughts.  
Mental status examination revealed that the veteran was quite 
alert, and cooperative.  While he was somewhat anxious at 
times, he appeared to be quite intelligent.  He was well 
oriented to time, place and person.  The examiner opined the 
veteran showed linear thought without gross memory defects so 
that no signs of a significant organic cognitive impairment 
were found.  The examiner notated the veteran displayed no 
stigmata of a psychotic process, such as delusions, 
hallucinations, inappropriate affect, loosened associations, 
and he offered no suicidal or homicidal ideations.  The 
examiner opined he seemed to still be brooding over what was, 
in his view, an unjust ending to his military career.  The 
examiner diagnosed the veteran with chronic, mild, post 
traumatic stress disorder and assigned a global assessment of 
functioning (GAF) of 70.

In a December 2003 VA examination the veteran reported that 
he was retaliated against while in the Army for reporting 
sexual harassment.  The examiner reported that the veteran 
was quite tense throughout the interview and at times his 
voice was stammering.  The examiner noted affect was 
appropriate to expressed thought content however, he was more 
distraught when discussing Vietnam stressors.  He had sleep 
problems with prolonged latency and frequent awakening.   He 
reported nightmares about five or six times per month, with 
occasional severe night sweats.  The veteran stated he had a 
strong startle response and feelings of hypervigilence.  The 
examiner diagnosed the veteran with post traumatic stress 
disorder and assigned a GAF of 70.  

In August 2005, the veteran underwent a VA examination.  The 
examiner notated the claims file was reviewed with particular 
attention paid to the veteran's February 2003 examination.  
The examiner notated the veteran was not taking any 
psychotropic medication.  The examiner opined the veteran 
appeared to be in full command of his faculties and was 
without thought disorder or communication problems.  The 
veteran reported that he was retired but was involved as a 
woodworking instructor for a youth group.  He also reported a 
fair degree of social involvement with friends and attended 
some social events such as yard parties.  The veteran did 
report dreams at times about combat events such as medics 
dying in the battle zone and dreams about complicated 
administrative matters that occurred toward the end of his 
military career.

The examiner reported the veteran had no hallucinations, 
delusions, inappropriate affect, or loosened associations.  
The veteran offered no homicidal or suicidal thoughts or 
intentions.  He had a modest degree of insight into his 
functioning and seemed satisfied with his mode of care which 
he had worked out for himself rather than seeking further 
formal mental health attention.  

The examiner diagnosed chronic, mild, post traumatic stress 
disorder and assigned GAF of 70.  The examiner opined the 
prognosis was reasonably favorable for the veteran and that 
if the veteran found it necessary to enter the world of 
employment more likely than not he would be able to do so 
provided the work was not excessively stressful or serving as 
a strong reminder of his military experiences.  If the latter 
were to happen he might well have an exacerbation of his 
PTSD.  His chronic sleep disturbance might occasionally 
produce problems with attendance and concentration so that at 
least some minimal industrial impact could reasonably be 
expected.

In March 2006, the veteran appeared at a Board hearing and 
testified that he was one of a few survivors of his combat 
medical platoon which troubled the veteran.  Additionally, 
the veteran testified that he was stripped of all his medals 
prior to his retirement and that in trying to bring it to a 
closure, he became obsessed with the situation.  He also 
reported being forgetful and the need to be constantly 
reminded.
 
The veteran's PTSD has been rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 since June 5, 
2000.  Under 38 C.F.R. § 4.130, a 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Global Assessment of Functioning is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting from the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV).  These scores have been recognized by the 
Court as an indicator of mental health on a hypothetical 
continuum of mental health-illness.  Id.  It is appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

After a review of the evidence, the Board finds that since 
June 5, 2000, the preponderance of the evidence is against 
entitlement to an evaluation greater than 30 percent for 
PTSD.  

The available evidence does not show occupational and social 
impairment, with reduced reliability and productivity.  There 
was no evidence of such symptoms as flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech. There 
was no evidence of panic attacks more than once a week, or 
that the appellant had difficulty understanding complex 
commands. Neither the appellant's judgment was impaired, nor 
were his abilities to think abstractly. 

Indeed, the 2005 VA examiner notated appeared to be in full 
command of his faculties and was without thought disorder or 
communication problems.  The examiner further noted the 
prognosis for the veteran was reasonably favorable.

At his August 2005 VA examination, the examiner opined the 
veteran showed post traumatic stress disorder at a mild 
level.  The examiner assigned a GAF of approximately 70.  In 
this regard, the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV) 427-9 (1994) provides that a GAF score of 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

In light of the foregoing, the preponderance of the evidence 
is against finding that an increased evaluation for PTSD is 
in order.  Therefore, the claim is denied.



II.  What evaluation is warranted from December 20, 1999 for 
chloracne?

Background and Analysis

In a February 2003 rating decision, the RO granted service 
connection for a skin condition claimed as chloracne and 
assigned a non-compensable rating effective December 20, 
1999.

In an October 2005 rating decision, the RO increased the 
veteran's rating for chloracne to 10 percent disabling 
effective August 30, 2002.

In January 2001, the veteran underwent an examination for the 
Agent Orange Registry.  The veteran stated that six months 
after returning from Vietnam, he began to experience cystic 
acneform lesions, primarily of the chest, back, arms, and 
neck, and he had continued to suffer from the lesions.   The 
veteran reported he had multiple treatment with antibiotics, 
including injections.  The examiner notated the skin was 
significant for hyperpigmented cystic acne scarring, 
primarily occupying nearly the entire back region and 
approximately half the chest region with bilateral arm and 
neck involvement.  There were several active lesions forming 
pustules, otherwise there was no gross dermatologic findings.  

In February 2003, a VA examiner notated that the veteran's 
torso showed hyperpigmented macular areas affecting the torso 
front and back and there was one small lesion on the anterior 
base of the neck.  There were no current axillary lesions so 
the arms were free.  There were no active pustules or 
furuncles.  The examiner assessed the veteran with a history 
of furuncles and post-inflammatory hyperpigmentation, 
possibly compatible with chloracne.  The examiner opined that 
he had no active lesions to identify at the time.  

In July 2004, the veteran was seen at VA for a dermatology 
consultation.  The veteran reported the lesions began in 
1967.  The veteran described the lesions as small painful 
nodules that developed into pustules which typically ruptured 
on their own.  The examiner diagnosed acneform eruptions 
which was not classic for chloracne, as it did not involve 
the neck and had persisted past time of exposure.  The 
default diagnosis was cystic acne, which would likely respond 
to retinoids.  Upon physical examination, the examiner 
notated diffuse hyperpigmented macules covering the upper 
arms, chest and back, from just below the neck to the belt 
line.  There were also several small pustules on the 
shoulders and upper back in varying stages of development, as 
well as comdones.  There was no neck, groin, or lower 
extremity involvement and little auxiliary involvement.

On August 25, 2005, the veteran underwent a VA examination.  
The veteran reported a pimple like rash which also exuded 
some fluid and caused more painful burning rather than 
itching.  He stated he had tried several medications over the 
past 30 years, but none helped.  The examiner noted the 
veteran had extensive maculopapular acneform rash with 
darkish pigmentation in the healed areas of scarring seen all 
over the trunk both in front and back, the neck region, and 
to some extent, on the side of the beard.  The examiner 
notated elsewhere he did not have the rash.  The rash was 
mostly in a covered area, and there was no hyperkeratosis.  
Most of the lesions were healed acneform lesions, and some 
new lesions were also seen.  The percentage of the body that 
was affected by this was approximately 50 percent of the body 
surface.  The examiner diagnosed the veteran with extensive 
chloracne which could have resulted from Agent Orange 
exposure.

In March 2006, the veteran appeared before the Board and 
testified that his chloracne was the worst, that he had scars 
on his body from it and when it appears, the lesions broke 
open with pus and bled.  He stated that he could not walk 
around without a shirt because his back and arms had lesions 
on them.  

The veteran appealed the initial disability rating assigned 
for chloracne. The RO awarded a noncompensable rating from 
December 20, 1999 by analogy to Diagnostic Code (Code) 7806, 
and a 10 percent rating from August 30, 2002 under Code 7828. 
38 C.F.R. § 4.118.

During the course of this appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities 
effective August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 
2002).  Under the doctrine set forth in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Board may apply only the 
previous version of the rating criteria prior to August 30, 
2002. Effective August 30, 2002, the Board must apply only 
the new criteria.

The Board notes that the February 2003 rating decision 
awarded service connection and assigned the initial 
evaluation. Moreover, the May 2004 statement of the case 
addresses both old and new rating criteria. Accordingly, the 
Board may consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous version of the regulations, Code 7806, 
eczema, provides for a 10 percent rating for disability with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. A 30 percent evaluation is 
assigned for with constant exudation or itching, extensive 
lesions, or marked disfigurement. 38 C.F.R. § 4.118, Code 
7806 (in effect prior to August 30, 2002).

In amending the rating criteria, VA added Code 7829, 
chloracne. 38 C.F.R. § 4.118 (2006). Therefore, except as 
otherwise discussed above, as of the date of the amended 
criteria, no evaluation by analogy to a similar diagnostic 
code is required. See 38 C.F.R. § 4.20. Diagnostic Code 7829 
provides for a maximum schedular rating of 30 percent.

As stated above, the veteran's chloracne was rated as 
noncompensably disabling from December 20, 1999 through 
August 29, 2002. This evaluation is pursuant to the previous 
version of Code 7806.  Evidence of record for this time 
period, however, shows that the veteran suffered from 
hyperpigmented cystic acne scarring, primarily occupying 
nearly the entire back region and approximately half the 
chest region with bilateral arm and neck involvement.  
Further, there were several active lesions forming pustules. 
Given the fact that a rather extensive area was involved, and 
that some lesions were noted to be active prior to August 30, 
2002, the Board finds that under the reasonable doubt 
doctrine, a 10 percent rating was warranted during this time 
frame.  A rating in excess of 10 percent was not in order 
given the fact that constant exudation was not shown, given 
the fact that extensive active lesions were not present, and 
that marked disfigurement was not shown.  
 
The new rating criteria for chloracne provides a 10 percent 
rating for deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face or neck. 38 C.F.R. § 
4.118, DC 7829 (2006). A higher rating of 30 percent is not 
warranted unless there is deep acne (deep inflamed nodules 
and pus-filled cysts) affecting 40 percent or more of the 
face and neck. Id.

Applying the new criteria, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's 
chloracne. A February 2003 VA examination showed no active 
pustules or furuncles except for one small lesion at the base 
of the neck. A February 2005 VA examination showed no 
evidence that the veteran currently suffers from inflamed 
nodules or pus-filled cysts on more than 40 percent of his 
face or neck. The examiner further notated that most of the 
lesions were healed.  Therefore, a rating in excess of 10 
percent is not warranted under the revised rating criteria 
for chloracne. 38 C.F.R. § 4.118, Diagnostic Code 7828 
(2006).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except as noted otherwise, the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
since June 5, 2000, is denied.

Entitlement to a 10 percent evaluation for chloracne 
beginning from December 20, 1999 through August 29, 2002 is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
chloracne since August 30, 2002 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


